DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 6,117,548 to Swers or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 6,117,548 to Swers in view of USPAP 2004/0065072 to Zhu, USPN 5,658,662 to Leumer, and/or USPAP 2015/0050438 to Ogata.


Regarding the fabric being a clothing for a machine for producing fiber cement components and the first material having a higher tensile strength than said second material, considering that Swers discloses a substantially identical product (fabric) in terms of structure and materials (woven fabric of low-melt filament and high-melt filament composite yarns, the low-melt material may be polypropylene, the high-melt material may be polyamide, and the yarn denier may be 400 to 4,000) the product appears to be inherently capable of being used as claimed and appears to inherently possess the claimed property. 
Claim 15, Swers discloses that the first multifilaments and said second multifilaments of said MD yarns are twisted or pre-twisted (column 2, lines 1-22) but Swers does not appear to mention specific twisting or pre-twisting steps. Zhu discloses that it is known in the industrial fabric art to construct a woven fabric with the claimed ply-twisted yarns to provide the fabric with improved cut resistance and improved tear resistance (see entire document including [0001], [0009], [0020], [0028] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fabric of Swers with the claimed ply-twisted yarns, as taught by Zhu, to provide the fabric with improved cut resistance and improved tear resistance.
Claim 16, Zhu discloses that at least one of said first stage having not more than 236.22 revolutions per meter (6 tpi) or said second stage having not more than 118.11 revolutions per meter (3 tpi) [0009].

Claim 18, Zhu discloses that at least one of said first stage having not more than 157.48 revolutions per meter (4 tpi) or said second stage having not more than 78.74 revolutions per meter (2 tpi) [0009].
Claim 19, at least one of said first multifilaments or said second multifilaments have threads with a fineness of not more than 2400 tex (21,600 denier) (column 3, lines 18-65).
Claim 20, at least one of said first multifilaments or said second multifilaments have threads with a fineness of not more than 2300 tex (20,700 denier) (column 3, lines 18-65).
Claim 21, at least one of said first multifilaments or said second multifilaments have threads with a fineness of not more than 2200 tex (19,800 denier) (column 3, lines 18-65).
Claim 22, said first material is polyamide (nylon) and said second material is polypropylene (column 3, lines 18-26).
Claim 23, said MD yarns formed from said first and second multifilaments have a proportion of 10% by weight to 30% by weight of said first material (column 3, lines 48-65). Specifically, Swers discloses that the first multifilaments may have a denier of 250 and the second multifilaments may have a denier of 150-3,500 denier. 
Claim 24, said MD yarns formed from said first and second multifilaments have a proportion of 15% by weight to 25% by weight of said first material (column 3, lines 48-65). Specifically, Swers discloses that the first multifilaments may have a denier of 250 and the second multifilaments may have a denier of 150-3,500 denier.
Claim 25, Swers does not appear to mention the use of monofilament CD yarns but Leumer discloses that it is known in the industrial fabric art to construct a woven fabric with weft (CD) monofilament yarns to confer transverse stiffness (see entire document including column 10, lines 20-26). 
Claim 26, Swers does not mention constructing the fabric as a double-ply fabric including two systems of said MD yarns and one system of said CD yarns but Ogata discloses that it is known in the industrial fabric art to construct a fabric with the claimed construction to provide a fabric with desired properties such as water repellency (see entire document including [0008], [0017], [0020], [0044], [0051], [0061] and [0062]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fabric as claimed to provide the fabric with desired properties such as water repellency.
Claim 29, Swers discloses a method for producing a clothing, including a base fabric having MD yarns and CD yarns, the method comprising: pre-twisting first multifilaments composed of a first material and second multifilaments composed of a second material to form at least some of the MD yarns, the first material having a higher melting temperature than the second material; and heat-treating the MD yarns at a temperature between a melting temperature of the second material and a melting temperature of the first material to form a matrix from the at least partially melted second material and to embed the first multifilaments composed of the first material in the matrix after cooling (see entire document including column 1, line 51 through column 2, line 41 and column 3, lines 1-58).
Regarding the fabric being a clothing for a machine for producing fiber cement components and the first material having a higher tensile strength than said second material, considering that Swers discloses a substantially identical product (fabric) in terms of structure and materials (woven fabric of low-melt filament and high-melt filament composite yarns, the low-melt material may be polypropylene, the high-melt material may be polyamide, and the yarn denier may be 400 to 4,000) the product appears to be inherently capable of being used as claimed and appears to inherently possess the claimed property.
Claim 30, Swers discloses that prior to the heat treatment the MD and CD yarns are interwoven to create the base fabric (column 1, line 51 through column 2, line 41).



Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789